United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                                                                    October 15, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                        Clerk


                             No. 03-30589
                           Summary Calendar



                          CLARENCE SAMUELS,

                         Plaintiff-Appellant,

                                 versus

                            FRANK HAMMOND,

                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 02-CV-2395
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clarence Samuels, Louisiana inmate # 133005, appeals the

district   court’s   dismissal   of   his   civil    rights   complaint      as

frivolous and for failure to state a claim upon which relief may be

granted.   See 28 U.S.C. § 1915(e)(2)(B).           We affirm in part and

vacate and remand in part.

     Samuels alleged that he led a religious group in a meeting

which discussed whether the group should file a grievance against

a prison employee. He alleged that, after the grievance was filed,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30589
                                  -2-

he was charged with a disciplinary violation pertaining to the

meeting.

     Prison officials may not retaliate against or harass an inmate

for exercising the right of access to the courts, nor may prison

officials retaliate against an inmate for pursuing grievance claims.

See Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995); Gibbs v.

King, 779 F.2d 1040, 1046 (5th Cir. 1986).          To state a claim of

retaliation, an inmate must allege “(1) a specific constitutional

right, (2) the defendant’s intent to retaliate against the prisoner

for his or her exercise of that right, (3) a retaliatory adverse act,

and (4) causation.”    Jones v. Greninger, 188 F.3d 322, 324-25 (5th

Cir. 1999).   “The inmate must produce direct evidence of motivation

or, the more probable scenario, allege a chronology of events from

which   retaliation   may   plausibly    be   inferred.”   Id.   at   325

(quotations, internal quotations, and citation omitted).

     The chronology of events alleged by Samuels adequately states

a nonfrivolous retaliation claim.       See id.; Woods, 60 F.3d at 1164;

Gibbs, 779 F.2d at 1046.    Accordingly, the judgment of the district

court is VACATED with respect to Samuels’ retaliation claim, and such

claim is REMANDED to the district court for further consideration.

This opinion does not address plaintiff’s arguments that his claim

is not time barred and that the state court judgment concerning this

matter is res judicata.

     Apart from the retaliation claim discussed above, to the extent

that Samuels’ complaint may be read to state claims for (1) the

violation of his due process rights or (2) the filing of a false

disciplinary charge, as discussed in the magistrate judge’s report,
                          No. 03-30589
                               -3-

Samuels has abandoned such claims by failing to brief them.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly,

with respect to such claims, the judgment of the district court is

AFFIRMED.

     AFFIRMED IN PART, VACATED AND REMANDED IN PART.